      Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE
COMMISSION,                                                   18-CV-12058-RGS
                       Plaintiff,
       V.



ROGER KNOX, WINTERCAP S.A.,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WINTERCAP
SA INC. AND B2 CAP INC.
                       Defendants.


RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, AND B21 LTD.
                      Relief Defendants.




                  PRELIMINARY INJUNCTION, ASSET FREEZE, AND
                        ORDER FOR OTHER EOUITABLE RELIEF


       Having considered the motion filed by plaintiff Securities and Exchange Commission

("Commission"), pursuant to Fed. R. Civ. P. 65(a), for entry of a preliminary injunction, asset

freeze, and order for other equitable relief, as well as all of the pleadings and othermaterials

submitted by the parties, the Court finds that the Commission has shown that: (1) it is reasonably

likely to establish that Defendants have directly or indirectly engaged in the violations alleged in

the Complaint; (2) there is a reasonable likelihood that these violations will be repeated; (3) there

is a strong indication that unless restrained and enjoined by Order of this Court, Defendants may

dissipate and conceal assets which could be subject to an order of disgorgement or an order to

pay a civil monetary penalty inthis action; and (4) entry of a preliminary injunction and anorder
freezing assets is in the public interest. In consideration of the foregoing:
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 2 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 3 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 4 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 5 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 6 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 7 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 8 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 9 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 10 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 11 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 12 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 13 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 14 of 15
Case 1:18-cv-12058-RGS Document 46 Filed 10/26/18 Page 15 of 15
